Citation Nr: 1426868	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right wrist injury, post operative and repair of the peripheral tear triangular fibrocartilage complex.   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, to include as secondary to the service-connected residuals of a right wrist injury and a right radial head fracture.

3.  Entitlement to service connection for a right knee disorder. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left knee injury and, if so, whether service connection is warranted.  

5.  Entitlement to recognition of [redacted] as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  
 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982; January 1986 to April 1986; and, based on an automobile accident that occurred during a period of inactive duty for training, October 24, 1988, to November 19, 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is associated with the claims file.  While additional evidence consisting of the Veteran's medical records was associated with the record after the issuance of the March 2011 statement of the case in May 2011 and December 2011 and the Veteran indicated at his October 2011 hearing that he would be submitting a waiver of agency of original jurisdiction (AOJ) consideration of such evidence, it has not been received.  38 C.F.R. 
§ 20.1304(c) (2013).  However, there is no prejudice to the Veteran in the Board proceeding with a decision regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury and whether [redacted]White may be recognized as a helpless child as the Board herein grants the former claim and, while the latter claim is denied, the newly received evidence is irrelevant to such issue.  Moreover, as the remainder of the Veteran's claims are remanded for additional development, the AOJ will have an opportunity to consider such newly received evidence in the readjudication of his claims.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, as the record reflects multiple psychiatric diagnoses, to include major depressive disorder and dysthymia [although not, apparently, schizophrenia as the claim has been considered as encompassing by the RO], the Board has characterized the appeal with respect to this matter as entitlement to service connection for an acquired psychiatric disorder given the determination by the Court that that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA and VBMS files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The claims for entitlement to service connection for an acquired psychiatric disorder and right knee disorder; reopened (pursuant to the adjudication below) claim for service connection for a left knee disorder; and an increased rating for residuals of a right wrist injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In the most recent final decision decided in May 2004 and issued in June 2004, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.  

2.  Evidence added to the record since the final June 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a left knee injury. 

3.  The evidence does not show that [redacted] is a child of the Veteran for VA purposes. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for residuals of a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2013]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to recognition of [redacted] as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a left knee injury is completely favorable, no further action with respect to this matter is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With regard to the claim for helpless child benefits, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in December 2008, advised the Veteran of the evidence and information necessary to substantiate his helpless child claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, while the August 2008 letter specifically requested information regarding whether [redacted]was a member of the Veteran's household prior to his attaining the age of 18; a statement from a physician who knew of [redacted]condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care [redacted] may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected; if [redacted]ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if [redacted]had ever been employed, a statement showing the dated and amount of earnings; statements from at least two persons who knew of [redacted]condition at age 18 and after if the above evidence could not be produced; and, should [redacted]have been adopted, a copy of the  unrescinded interlocutory adoption decree, adoptive placement agreement, or revised birth certificate pertaining to Michael.  However, the Veteran has not provided such information.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, while no examination or opinion regarding [redacted] capability of self-support before the age of 18 has been obtained in connection with the claim, such is not necessary as there is no documentation regarding his status as the Veteran's child.  As such, the Board finds that VA's duty to assist in providing an examination and/or opinion is not triggered.  

Furthermore, in October 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the evidence needed to substantiate a claim for helpless child benefits, to include the nature of the relationship between the Veteran and [redacted]as well as the nature and severity of [redacted]disability was solicited.  At such time, the Veteran testified that he and his wife had fostered Michael, but had not yet adopted him, and described the nature of [redacted]impairment as a result of schizophrenia.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

A.  New and Material Claim

Service connection for residuals of a left knee injury was initially denied by an October 1989 rating decision to which the Veteran was notified by letter dated in November 1989. An interim rating decision dated in December 1989 continued this denial.  As appeals were not perfected with respect to either decision, and new and material evidence was not received during the pertinent appeal period(s), these decisions are final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); 38 C.F.R. § 3156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Moreover, while additional service treatment records were obtained in January 2004, such were irrelevant to the instant issue and, therefore, reconsideration of the Veteran's claim on a de novo basis was not warranted.  38 C.F.R. § 3.156(c).  These denials, in essence, were based on the lack of sufficient evidence of a left knee disability, to include as a result of an in-service automobile accident as discussed below.  

Thereafter, a petition to reopen the claim for service connection for a left knee disability was denied by a May 2004 rating decision to which the Veteran was notified in June 2004.  While he filed a notice of disagreement with respect to this decision, following a September 2004 statement of the case, he did not thereafter perfect an appeal to the Board.  As such, and as no evidence was received during the appeal period stemming from the June 2004 rating decision, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2013]; 38 C.F.R. 3.156(b) (2013); Bond, supra.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim at issue is the June 2004 rating decision.  As such, the claim for service connection for residuals of a left knee injury may only be reopened if new and if new and material evidence has been received since the June 2004 rating decision.     

The evidence and information of record at the time of the June 2004 rating decision included service treatment records; official service department reports reflecting that injuries sustained in an October 1988 automobile accident were incurred in line of duty, with such injuries said in these reports to have included the neck, shoulders, lower back, and knees, with a physician noting that such injuries "could lead to arthritic and muscle complications;" reports from treatment in a private hospital immediately following this accident demonstrating an abrasion to the left knee, "good" range of motion and normal left knee x-ray; an August 1989 administrative decision by the RO that the October 1988 automobile accident was incurred during a time in which the Veteran was on active duty for training; private clinical reports dated in December 1988 that reflect examination findings of limitation of flexion of the left knee and tenderness and the opinion by the examiner that the Veteran's "injuries" (the Veteran at that time reported having pain in the left knee, lower back, neck, right side of his body and "twitching" of his hands) were related to the October 1988 automobile accident; and reports from a May 1989 VA examination showing the Veteran reporting a "weak" knee, wearing a left knee stabilizer, and objective findings essentially limited to diminished left knee flexion.   
   
Evidence received since the June 2004 rating decision includes private clinical reports dated in May 2005 reflecting complaints of bilateral knee pain; an April 2005 private bilateral knee x-ray report demonstrating osteophytes; and a June 2011 x-ray report indicating osteophytic lipping of the patellofemoral joint.  Thus, as the basis of the original final denial was, at least in part, the lack of evidence of a disability in the left knee which could be related to service, given the "low threshold" standard for reopening endorsed by the Court, considering this evidence of current left knee disability, particularly in light of the remark by a physician on the official service department reports pertaining to the October 1988 accident that injuries sustained therein could lead to arthritic complications in the future, the Board finds that the private clinical evidence dated in 2005 and 2011 pertaining to the left knee disability relates to a fact necessary to substantiate the claim, and therefore represents new and material evidence.  

Moreover, the competent testimony by the Veteran at the October 2011 Board hearing as to continuity of left knee symptoms from service to the present time, the credibility of which must be presumed, also raises a reasonable probability of substantiating the claim.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002); Justus, supra.  In short, and based on the determinations above, sufficient evidence has been received to reopen the claim for service connection for residuals of a left knee injury.   38 C.F.R. § 3.156(a); Shade, supra.

B.  Helpless Child Benefits

The term "child" of a Veteran includes, in pertinent part, a child legally adopted before the age of 18 years and who, before reaching the age of 18 years, became permanently incapable of self-support. The term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57. 

Evidence to establish the fact of adoption includes a copy of the decree of adoption or a copy of the adoptive placement agreement. If a jurisdiction requires petition to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may substitute for a decree of adoption where a child is adopted into a Veteran's family.  38 C.F.R. § 3.210.

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date
even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b)(4) .

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is,
whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

The record reflects no evidence, or even a reply, in response to an August 2008 letter mailed to the Veteran indicating that that if he wished to obtain helpless child benefits on behalf of [redacted] that he needed to provide information as to whether [redacted]was a member of the Veteran's household prior to his attaining the age of 18; a statement from a physician who knew of [redacted]condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care [redacted]may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected; if [redacted]ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if [redacted]had ever been employed, a statement showing the dated and amount of earnings; statements from at least two persons who knew of [redacted]condition at age 18 and after if the above evidence could not be produced; and, should [redacted]have been adopted, a copy of the unrescinded interlocutory adoption decree, adoptive placement agreement, or revised birth certificate pertaining to Michael. 

The duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, and despite being informed of his duty to provide such, the Veteran failed to submit the information requested in the August 2008 letter.  Moreover, based on the evidence of record, the Board finds that the Veteran is not entitled to benefits based on recognition of [redacted] as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18. 

In this regard, a 2005 document from Casey Family Services indicates that the Veteran and his spouse were the foster parents of [redacted], who was born in July 1992, and they may authorize emergency medical care.  A July 2006 notice from Lawrence Public Schools reflects that [redacted]had been diagnosed with a social-emotional disability and proposed a special education program for him.  A November 2006 Neuropsychological and Personality Assessment of [redacted]reveals diagnoses of psychotic disorder, not otherwise specified, and developmental language disorder.  A January 2008 Discharge Summary from Choate Emergency Services reveals a diagnosis of schizoaffective disorder.  However, the evidence fails to show that [redacted] is the child of the Veteran for VA purposes.  Specifically, while the Veteran has been [redacted]foster parent since 2005, he indicated at his October 2011 Board hearing that he had not yet adopted him.  38 C.F.R. § 3.57.  Therefore, the Board finds that the Veteran is not entitled to benefits based on recognition of [redacted] as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left knee injury is reopened.

Recognition of [redacted] as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.   


REMAND

Inasmuch as the Board's decision above has reopened the claim for service connection for a left knee disorder, the analysis with respect to this matter must proceed to de novo review of the claim.  Additional action by the AOJ is required in this regard.  In addition, although the Board regrets the delay, the claims for service connection for a right knee disorder and an acquired psychiatric disorder, and for an increased rating for residuals of a right wrist injury must be remanded to ensure that due process is followed and that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, with respect to the matter of service connection for left and right knee disorders, given the October 1988 in-service automobile accident and professional medical opinion at that time that the Veteran could later develop arthritis; current evidence of a bilateral knee disorder, to include x-ray evidence of osteophytes; and competent testimony from the Veteran as to continuing bilateral knee problems from service to the present time, the Board finds that the Veteran should be afforded a VA examination with an opinion as to whether he has a current right or left knee disorder related to service, to include the October 1988 automobile accident sustained therein.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the record reflects visits to VA mental health professionals for treatment of anxiety since 1995 and VA treatment, to include with medication, for major depressive disorder since at least 1997.  Moreover-and of particular import given the Veteran's competent contentions, to include in sworn testimony to the undersigned, that he has suffered from psychiatric problems from service to the present time due to physical problems first manifested in service-the record reflects an impression by a private mental health professional completed in May 1999 that included the remark that the Veteran's medical condition affected his psychological condition and a September 2004 private psychologist's report noting that the Veteran had symptoms of depression, in part related to his "physical condition."  In light of this evidence and the Veteran's contentions, the Board finds that the Veteran should be afforded a VA psychiatric examination followed by opinions as to whether he has a current psychiatric disability that is related to service or, to include by way of aggravation, his service connected residuals of a right wrist injury and a right radial head fracture.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

As for the claim for an increased rating for the Veteran's service-connected right wrist disability, the Veteran testified as to worsening disability associated with this condition since he was last afforded a VA examination-which was conducted over five years ago in February 2009-at the October 2011 hearing.  See October 19, 2011, hearing transcript, page 14.  Furthermore, the Veteran testified that he had surgery on his right wrist in 2010 and, in a September 2012 statement, he indicated that the was again scheduled for surgery on his right wrist in October 2012.  Given the length of time since the Veteran was last afforded a VA examination to assess the severity of his Veteran's service-connected right wrist disability, and his testimony as to worsening right wrist symptomatology since that time, to include undergoing surgeries, the Board finds that a VA examination to assess the current nature and severity of his service-connected right wrist disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his bilateral knees, acquired psychiatric disorder, and right wrist disability.  In this regard, the Board observes that the Veteran receives private and VA treatment, to include from the Lahey Clinic, Drs. Katz, Tolo, and Baumfeld, and the VA facilities in Bedford, Boston, West Roxbury, and Lowell.  With respect to VA treatment, the Veteran indicated that he was treated at the Lowell VA facility for his acquired psychiatric disorder beginning in 1990.  While records from such facility dated from 1995 are contained in the Veteran's Social Security Administration records, it is unclear whether earlier records are available.  Moreover, the most recent VA treatment records of record are dated in October 2008 and, in September 2012, the Veteran reported receiving more recent treatment from the Bedford and West Roxbury facilities.  Therefore, after obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Lowell VA facility beginning in 1990 and those from all other VA facilities previously mentioned dated from October 2008 to the present, should be obtained for consideration in his appeal.

Finally, as noted in the Introduction, additional evidence has been associated with the record subsequent to the issuance of the March 2011 statement of the case.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence received since the March 2011 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected residuals of a right wrist injury and a right radial head fracture.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral knees, acquired psychiatric disorder, and right wrist disability, to include the Lahey Clinic, and Drs. Katz, Tolo, and Baumfeld.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Lowell VA facility beginning in 1990 and those from the Boston VA Healthcare System, to include the facility located in West Roxbury, and the Bedford VA facility dated from October 2008 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any current right and/or left knee disorder.  The claims files, to include a copy of this Remand, and  electronic record/Virtual VA and VBMS files, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current disorders of the right and left knees.

(B)  For any knee disability currently shown, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's active military service, to include the October 1988 automobile accident incurred therein.  In rendering his or her opinion, the clinician must consider the Veteran's statements regarding knee symptoms beginning in service and continuity of knee symptomatology thereafter.  

The examiner should provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  After obtaining all outstanding treatment records, afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current acquired psychiatric disorder.  The claims files, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, and a psychiatric examination of the Veteran, the examiner should specifically offer responses to the following: 

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B)  For each current psychiatric disorder shown, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include any medical disabilities or injuries sustained therein.  In rendering this opinion, the examiner must consider the Veteran's statements regarding psychiatric symptoms beginning in service and continuity of symptomatology thereafter.  

(C)  For each current psychiatric disorder shown, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (increased in severity) by the Veteran's service-connected residuals of a right wrist injury and a right radial head fracture.  If the opinion is that any such disability is aggravated by a service-connected disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  In rendering this opinion, the clinician must consider the Veteran's statements regarding psychiatric symptoms being related to physical disability; in particular, that related to any disability associated with the service connected residuals of a right wrist injury and a right radial head fracture.  

The examiner should provide supporting rationale for each opinion expressed, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.   

5.  After obtaining all outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected residuals of a right wrist injury.  Prior to the examination, the claims file and electronic medical record/Virtual VA and VBMS files, and a copy of this Remand, must be made available to the examiner.  All indicated tests and studies, to include range of motion testing, are to be performed.  The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected residuals of a right wrist injury, to include those specific to the criteria for rating wrist injuries codified at 38 C.F.R. § 4.71a, DC 5214 or neurological disability as codified at 38 C.F.R. § 4.124a.   

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

6.  After completing the above, and any other development as may be indicated, the claims that have been remanded should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2011 statement of the case.  To the extent any such claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


